UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1592



ROSA MCLEAN BOURGER,

                                              Plaintiff - Appellant,

          versus


EATON CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-98-266-1-T)


Submitted:   September 21, 2000       Decided:   September 27, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosa McLean Bourger, Appellant Pro Se. John James Doyle, Jr., Jill
Stricklin Cox, CONSTANGY, BROOKS & SMITH, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rosa McLean Bourger appeals the district court’s order grant-

ing summary judgment to Defendant in her employment discrimination

suit. We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Bourger v. Eaton Corp., No. CA-98-266-1-T

(W.D.N.C. Apr. 7, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2